 142DECISIONSOF NATIONALLABOR RELATIONS BOARDAmericanBuildingMaintenanceCompanyoflabor practices within the meaning of Section 8(a)(l) andCaliforniaandMelvinPerdue.Case(3) and Section 2(6) and (7) of the Act.'20-CA-4103Respondent's answer denies the substantive allegationsJune 28, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn April 18, 1967, Trial Examiner IrvingRogosin issued his Decision in the above-entitledproceeding, finding that the Respondent had not en-gaged in any unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Decision and a sup-porting brief. The Respondent filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint herein be, and it hereby is,dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEIRVING ROGOSIN, Trial Examiner: The complaint, is-sued August 22, 1966, as amended at the hearing, allegesthat (1) in May 1966, Respondent instructed employeesto deal directly with it and bypass the Union, their dulydesignated collective-bargaining representative; and (2)on about May 13, 1966, discharged Melvin D. Perdueand Andrew C. Lowry because of their union or otherprotected concerted activities, thereby engaging in unfair'The charge was filed on June 3 and served on June 6,1966 Designa-tions are as follows- the ChargingParty,Melvin D. Perdue,the Union,Building Service Employees Union,Local 77, AFL-CIO;the GeneralCounsel,unless otherwise specified,his representative at the hearing,Respondent,the Company,or ABM,American Building Maintenance166 NLRB No. 1of the complaint, including those related to jurisdiction,the supervisory status of the named employee, and thecommission of any unfair labor practices, but admits thestatus of the Union as a labor organization. Hearing washeld on October 20, 21, 24, and 25, 1966, at Salinas,California. The General Counsel and Respondent wererepresented by counsel, afforded full opportunity to beheard, to examine and cross-examine witnesses, to in-troduce oral and documentary evidence relevant andmaterial to the issues, to argue orally, and file briefs andproposed findings of fact and conclusions of law. Bothparties declined to argue orally but reserved the right tofilebriefs.Respondent'sMotion to Dismiss the complaint, on the ground of failure to provea prima faciecase,made at the close of the General Counsel's casewas denied. Pursuant to leave duly granted, both partiesfiledbriefsonDecember 29, 1966. No proposedfindings of fact or conclusions of law have been filedby either of the parties.Upon the entire record in the case, his observation ofthe witnesses, their attitude and demeanor while testify-ing, and the briefs of the parties, the Trial Examinerhereby makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleges, and Respondent's answer ad-mits, that, at all times material herein, Respondent hasbeen a California corporation engaged in furnishing build-ing maintenance services, maintaining facilities in variouscities, including Salinas, California.The complaint, as amended, also alleges that, duringthe preceding year, in the conduct of its business,Respondent furnished services valued in excess of$50,000 each to Firestone Tire & Rubber Company andLockheed Missiles and Space Company, other compa-nies doing business in the State of California.The complaint further alleges, and it is stipulated that,ifwitnesses were produced and duly sworn, they wouldtestify, that Firestone Tire & Rubber Company andLockheed Missiles and Space Company sell and shipgoods and furnish services, valued in excess of $50,000each directly to customers located outside the State ofCalifornia. Respondent concedes that there is no substan-tial issue as to the jurisdiction of the Board in this matter.It is, therefore, found, upon the basis of the foregoingand upon the entire record, that Respondent is, and at alltimes material herein has been, an employer engaged incommerce and in operations affecting commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDBuildingServiceEmployeesUnion,Local77,AFL-CIO,herein called the Union,is, and at all timesCompany of California, the Act, the National Labor Relations Act, asamended (61 Stat 136, 73 Stat. 519, 29 U S C Sec 151,et seq )Unlessotherwise noted, all dates are in 1966 The allegation in the complaint ofunlawful interrogation was withdrawn at the outset of the hearing AMERICAN BLDG. MAINTENANCE CO.143material has been, a labor organization within the mean-ing of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Issues1.Whether Respondent violated Section 8(a)(1) of theAct, by instructing employees to deal directly with it andbypass the Union, their duly designated collective-bar-gaining representative.2.Whether Respondent violated Section 8(a)(3) and8(a)(1) of the Act, by discharging Melvin Perdue and An-drew Lowry because of their union or other protectedconcerted activities.B. Interference,Restraint,and Coercion1.IntroductionFor at least 16 years, Respondent has hadcollective-bargaining relations with this and other labororganizations in California, encompassing the regionbetween Belmont and King City, including Salinas, SantaCruz, and Monterey, and Santa Clara, and San BenitoCounties. The Palo Alto division, located in that city,which includes the Salinas office, is under the general su-pervision of Division Manager Joseph N. LaBarbera.In about November 1963, Firestone Tire & RubberCompany, herein called Firestone, opened a plant inSalinas about two to three and a half city blocks long, ona 30 to 36 acre site. Soon afterwards, Firestone andRespondent entered into a contract under which Re-spondent agreed to provide janitorial services at thatplant.Respondent subsequently executed a collective-bargaining agreement with the Union, which was re-newed on December 15, 1965, effective from January 1,1966, to January 1, 1969, automatically renewable on60 days' notice prior to the original expiration or sub-sequent anniversary date.2Although the contract between Firestone and Respond-ent is not in evidence, according to Wilbur L. Miller,chief of plant protection for Firestone,3 it provides forRespondent to perform janitorial services throughout theentire plant.The janitorial operation is under the general supervi-sion of O. C. Drennon, an employee of Respondent, as-signed to the Firestone plant. A former janitor himself,Drennon had been supervisor of janitorial services at theplant 2 years and 4 months at the time of the hearing. InApril and May 1966, Drennon had 53 or 54 employeesunder his supervision on three shifts 4 In the performanceof his duties, Drennon reports to Chief of Plant Protec-tionMiller, who notifies him of the number of men re-quired on each shift and the number of hours they are towork. Drennon turns in a report to Miller showing thenumber of hours worked by each employee. The jani-torial crews are paid by Respondent, which is reimbursedby Firestone.The janitorial services furnished Firestone by Respon-dent consist of dusting, mopping, waxing, cleaningmachinery, and generally "policing" the area. DuringApril and May, the period with which we are concerned,there were 14 men working on the "A" shift, 15, on the"B" shift, and 15, on the "C" shift, Monday throughFriday. If janitorial services were required on weekends,Miller notified Drennon in writing of the number of menhe would require on those days.Crucial among the services performed by Respondentis the removal of impacted rubber and tailings from themixing machines, known as Banburys, of which there arefour, designated as No. 27 (the "primary" Banbury), andNos. 111, 112, and 113 (the latter two being referred toas the "final" Banbury machines).52.Alleged instructions to employees to deal directlywith the Employer and bypass the UnionMeetings of the graveyard crew were held by Super-visorDrennon from time to time during the period inquestion (April and May 1966), usually at the beginningor end of the shift. The meetings were not regularlyscheduled, however, Drennon testifying that he calledthem when he began to receive complaints involving thecare of the Banburys by the janitors. At these meetings,Drennon addressed himself to these complaints and in-vited the men to raise any problems they might have.There is disagreement between Perdue and Lowry, onthe one hand, and Drennon, on the other, as to thesequence of a series of meetings held with the graveyardcrew. Because of the uncertainty and vagueness on thepart of Perdue and Lowry as to the dates these meetingsoccurred, Drennon's version of when they took place isprobably the more reliable. In any event, it is unnecessaryto resolve these conflicts. It is sufficient for the purposesof this case that they occurred sometime between April14, the date Perdue became union shop steward, and May13, the date Perdue and Lowry were discharged.Perdue, corroborated by Lowry, testified that, at 8o'clock one morning, early in May,6 Drennon held sucha meeting at his desk in the plant, which served as his "of-fice."According to Perdue, Drennon protested that em-2The contract was signed by Julian Gutierrez, on behalf of the Union,and Louis Chiappe, manager of the San Jose office, on behalf of Respond-ent.3Miller described his duties as "plant security, fire, and housekeeping,"including "janitorial service."4The first shift, known as the "A" or graveyard shift, operated frommidnight to 8 30 a.m ; the second or "B" shift, from 8 a in. to 4.30 p.m.,and the swing or "C" shift from 4 p.m until 12 30 a.m5As described by Miller, the Banbury machines, which mix the rubberand compounds, are comparable to "king-size kitchen mixer[s]," in whichthemixers extend horizontally to churn the ingredients fed into themachines The mixture is dropped through a divided horizontal "gate,"which opens to allow the mixture to be discharged into a skip hoist fromwhich it is transferred by conveyor to the mill The Banbury machine isabout 15 feet high, the mixing chamber, which contains the rings, 7 or 8feet high and about 6 feet long, and the entire machine is mounted over apit.Tailings which become impacted in the rings and gate during operationof these machines must be removed by the Janitors with the use of picks orsimilar tools The four Banburys, all located in Department 112, are underthe supervision of Firestone Department Manager Jack E. Ray, who alsohas charge of Departments 122 (calendering), 126 (tread tubing), 154(camelback), and 561 (cement house), and supervises about 100 produc-tion employees.6According to Drennon, this meeting took place on about April 20,and, according to Lowry, about a week or 10 days before his discharge,which would establish the date as between May 3 and 6 Since, asDrennon testified, it was at this meeting that Perdue notified him that hewas the new shop steward, having been appointed April 14, it is moreprobable that the meeting was held on the date indicated by Drennon Inview of Perdue's militant attitude, manifested at these meetings, as well asat the hearing, it is not likely that Perdue would have long delayed notify-ing Drennon of his selection as shop steward, and proceeding to presenthis grievances 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees were taking their complaints to the Union insteadof bringing them to him, and expressed disapproval of thispractice. Perdue quoted Drennon as saying, "Bring yourcomplaints to me. Keep it in the family. Let the Unionstay out of this." Perdue did not elaborate or testifywhether Drennon specified the complaints to which hereferred.Although Drennon denied that he made the statementsin precisely the language attributed to him by Perdue andLowry, he testified, "If the union was mentioned [at thisor any other meeting] it was mentioned just in conversa-tion-Imean,like `if you have any problems, don't run tothe union.Bring them to me.Let's see what we can doabout them to straighten them out."' Elsewhere, Drennontestified that he told the men that he saw no reason forthem to "run to the union" if they had any complaints,and proposed, "Let's try to work it out here before you goto theunion."As hasbeen pointed out, there was no showing as tothe nature of the complaints Drennon had in mind. Ad-mittedly, neither Perdue nor, for that matter, Lowry hadregistered any complaints or pressed any grievances withthe Union prior to the time Perdue became shop steward.Nor, was there any showing that any other employeeshad done so.Moreover, there was no evidence,so far asthis record discloses,that the controversy concerning thesubject of work gloves or protective clothing, presentlydiscussed,had been raised prior to this meeting. But,apart from this, since Drennon conceded, in effect, thathe spoke of employees going to the Union with their com-plaints, and asked them to take them up with him beforeresorting to the Union, the question to deal directly withhim and bypass their exclusive bargaining representative,or whether his remarks could have been so reasonablyconstrued.The testimony of Perdue and Lowry as to their versionof the remarks,must be weighed in light of their personalbias and interest in the outcome of this controversy, aswell as their evident antagonism toward Drennon. Theirtestimony was necessarily based upon their interpretationof what he said, an interpretation obviously influenced bytheir own predilections.Moreover, in a pretrial affidavit given by Perdue to aBoard agent, on June 20,some 5 weeks after thedischarge of these employees,Perdue quotes Drennon assaying that "they were getting along very good, [b]utthere were people going to the Union with complaints."Nowhere in the affidavit, or in a subsequent one, on July11, is any specific mention made that Drennon objectedto this, and,even if it be inferred that this was implicit inhis remark,there is no mention that he told the crew to"keep the Union out," and that"[w]e don't need them."7While these may not be glaring discrepancies, theypoint up the readiness of Perdue and Lowry to embellishwhat might otherwise constitute innocuous remarks withthe taint of possible illegality. Perdue admitted that theBoard agent who interviewed him asked him to relateeverything which had been said by any managementrepresentative regarding the Union. Perdue's attemptedexplanation that he either mentioned the disputed re-marks to the investigator, who failed to include them inthe affidavits, or that he intended to do so, but overlookedit,does not jibe with his admission that he read the af-fidavits before signing and subscribing to them, and didnot ask to augment his statements. It may be reasonablyassumed that his memory of the events about which hetestifiedwas more vivid on June 20, when he gave hisfirst affidavit, than on the date of the hearing some 5months later.Moreover, assuming that the details ofDrennon's remarks had escaped Perdue when he gave hisfirst affidavit, he did not avail himself of the opportunityon July 11 to supplement his original affidavit.It should also be noted that Perdue was far from beinga naive, unsophisticated union adherent. On May 20, aweek after his discharge, in a letter to UnionSecretary-Treasurer Gutierrez, he criticized him for notprosecuting the grievances more aggressively.$Furthermore, although the record establishes that all14 crew members on the graveyard shift attended each ofthe meetings, none of the other crew members was calledto corroborate Perdue and Lowry regarding the state-ments imputed on this occasion to Drennon.Moreover, in view of the amicable history of collectivebargaining between Respondent and the Union, the ex-istence of a 3-year labor contract, which includedgrievanceand arbitrationmachinery, the admittedabsence of any prior unfair labor practice proceedings,and the lack of evidence of antiunion bias or hostility, itis farfetched to maintain that Respondent was asking theemployees to deal with it directly and bypass the Unionin derogation of the exclusive recognition as bargainingagent which Respondent had accorded the Union by con-tract.In light of these circumstances, Drennon's candid ad-mission that he told the men that he saw no reason forthem to "run to theunion" if they had any complaints,and that they should make an effort to work out theirproblems with him before taking them to the Union, isboth more credible and plausible. As such, his remarksare more reasonably construed as an effort to persuadethe employees to adjust any disputes with him beforeresorting to the grievance procedure under the contract.In this there was nothing unreasonable or unlawful. Ef-forts by an employer to solve problems relating to terms7Although not mentioned by any of the witnesses in the first pretrialstatement,Perdue recites that,as the crew was about to leave,Drennonasked, "Is anyone dissatisfied-do you have any questions9"Drennonthen observed that when he first took hisjob, "everyone was telling ABMwhat to do,but he soon got that straightened out " (It is not improbablethat Drennon's remarks about employees going to the Union with theircomplaints may have been made in this context.)The affidavit continues,that Drennon stated that someone had accused him of saying that anyoneparticipating in union activities would be fired,and, pointing to variousmen in the group, asked,"You haven't heard me say anything like thathave you?"The affidavit shows no response.In an affidavit given thesame day by Lowry, he states that neither he nor Perdue had taken anycomplaints to the Union prior to that meeting,a statement which he af-firmed at the hearing, and there was no showing that Drennon hadsuspected either of them of doing so6The letter read, in part-" .I have'sent you three cinch Grievances.Mister Dudley Bynoe, MisterAndrew C. Lowryand Mr Melvin D. Per-due, all of these cases are very easy ones They should be easy as takingcandy away from a baby I am one of the greatest Union Men that ever puton a pair of pants I have had sixteen years experience in leading UnionMen I have never lost a case Please,if you people don't know what youare doing,give me a chance"It is of [sic] my honest opinion,that you people are selling my casesout Please don't make the wrong move I have some questions to ask youand would like an answer immediately. Have you taken the Grievancesup? What procedures did you use? Have these cases been c, reed out tothe letter?Please give me an immediate answer.Iheard something theother Day, one of ABM's Supervisors stated. `with ABM's money, theycan do anything with that Union'If I don't hear from you soon, I'll seeyou in Court " AMERICAN BLDG. MAINTENANCE CO.145and conditions of employment before they develop intogrievances amenable to procedures contained in a collec-tive-bargaining agreement, are not only desirable but arealso to be encouraged. This, in fact, is the accustomedprocedure under conventional labor contracts. Moreover,since there is nothing which Drennon could have done toprevent the union steward or other employees from utiliz-ing the grievance procedure, there would be no purposein endeavoring to persuade the employees to disregardtheir bargaining agent in this respect. There is nothing inthe record to suggest that, by endeavoring to adjust anydisputes at what might be regarded as a preliminary stepto the grievance procedure, Drennon sought to frustrateor deprive the employees of their right to resort to thegrievance machinery of the contract or to persuade themto bypass their bargaining representative.It is, therefore, found, on the basis of the foregoing, andupon the entire record, that Drennon's remarks to the em-ployees, in about May 1966, did not constitute instruc-tions to deal directly with Respondent and bypass theUnion, and that Respondent has not, by said remarks, in-terfered with, restrained, or coerced employees in the ex-ercise of rights guaranteed in Section 7 of the Act, inviolation of Section 8(a)(1) of the Act.During the same meeting, according to him, Perdue,seconded by Lowry,9 demanded that the Company pro-vide employees working on the Banburys with workgloves.10Perdue insisted to Drennon that under theunion contract the Company was required to furnish em-ployees with work gloves and coveralls.ri According toPerdue, Drennon said, "Perdue, we have been workingunder the present condition two years before you camehere, and we'll probably be working two years afteryou're gone." 12At this meeting, Perdue also asked Drennon to providethe Union with a bulletin board in the plant, as likewiserequired by the union contract. According to Perdue'stestimony, Drennon pointed to a metal cabinet, and said,"You can put your notices on that," then, correcting him-self, added, "No, bring your notices to me and I'll putthem up if I want to." Perdue asked Drennon whether hemight post union notices on Respondent's bulletin boardat the plant. Drennon replied, according to Perdue, "Youmay not and don't put anything on that bulletin board."Drennon acknowledged that the subject of work glovesand the bulletin board was discussed at this meeting.However, he placed the discussion at a different meetingand in another context. According to him, this discussiontook place at ameetingheld May 9, called because ofcomplaints he had received the previous week about theunsatisfactory care of the Banburys. Announcing that hehad received complaints, he stated that it was evident that"someone was not doing their work in the Banbury,"hinting at Perdue and Lowry. Expressing his displeasure,he admonished the men not to be "standing around talk-ing to Firestone personnel," an oblique reference to Low-ry, and told them to "do more work and less talk." Heasked whether they had any problems but received noresponse.Drennon also told the crew that Miller, Ray, and thechemists at Firestone were "shook up" about the condi-tion of the Banburys, and repeated that he wanted themen to spend more time cleaning these machines and lesstime talking.Conceding that the subject of work gloves wasdiscussed, Drennon testified that he told Perdue that hedisagreed with his interpretation of the contract as to theCompany's obligation to furnish work gloves. Drennonalso testified that the Union had never required the Com-pany to supply its employees with gloves or specialclothing at the Firestone plant, and as far as he wasaware, had never contended that the Company wasrequired to do so. Moreover, Drennon testified, he toldPerdue that before Firestone would reimburse the Com-pany for such an expenditure, "they [would] kick usout," and that the Company would not supply gloves atits own expense.Drennon denied remarks, attributed to him by Lowry,that he said at this or any other meeting that he had at onetime considered supplying the men with gloves, but since"someone went to the [god damn] . . . union, . . . letthe [god damn] union furnish gloves."13 According toDrennon's version, when Perdue or Lowry broached thesubject of work gloves, he asked them why they did notget the Union to supply them.14 Drennon told them, how-ever, that he had not yet obtained the gloves and that assoon as he did, he would see that they received them.15Lowry asked Drennon when they could expect gloves.9Lowry, however, while testifying that he could not give the exact dateof this meeting, placed it a week or 10 days before his termination, whichoccurred on May 1310Perdue testified that,in descending into the pit to scrape and cleanthe tracks on which the skip hoist was operated, it was necessary to holdonto the steel cable to which the skip hoist was attached.11The applicable section of the contract reads.SECTION 7 HOURS AND WORKING CONDITIONS(i)If special uniforms,overalls, or coveralls are required, it isagreed that such must be furnished by the Employer without cost tothe employees and the cost of upkeep and maintenance of them mustbe paid for by the Employer. The employees agree to take good careof such uniforms, overalls, or coveralls, and not to wear same exceptin the course of their working hours, meal-times excepted.Manifestly, the word "required" leaves open the question as to whosedecision should govern as to whether special clothing is required.It is un-necessary, however, for the purpose of this proceeding to decide this is-sue, since the question of whether Perdue andLowry wereengaging inprotected concerted activities in connection with their demand does notturn on the merits of their claim12Lowry quoted Drennon as saying that the Banbury janitors were-'[w]earing clothing like that before you got here and they will be wearingitprobably after you are gone " Drennon testified that he did not recallmaking this remark,but itis not unlikely that he made some such com-ment. In light of Perdue's officious remarks to Drennon shortly after hewas hired, presently related, Drennon's rejoinder is not supnsmg. Underthese circumstances,Drennon's remarks are insufficient to justify a find-ing of hostility toward Perdue for raising the subject of special clothing.Nor, does it furnish a basis for concluding, as the General Counsel seemsto imply,that this was a portent of Perdue's eventual dischargeis Significantly, there is no mention of this remark in either of Perdue'spretrial affidavits14 In Lowry's version, Drennon told them, "we have not, we are not,and we will not furnish you with gloves. If your union wants you to havegloves, let them buy them for you There is plenty of soap and water overthere in the locker room you can wash your hands with." It is unlikely,judged by his attitude and demeanor at the hearing, and the generally am-icable relations between the Company and the Union, that Drennonresorted to profanity in this exchange The imputation appears to be afurther attempt to ascribe to Drennon an attitude of hostility toward theUnion. Moreover, the remark appears to have been made more in jestthan in anger Considering the equivocal language on the subject in thecontract,the remark,in any event, is not sufficient to support an inferenceof union animus.15As will later appear, Drennon had apparently taken the matter upwith Division Manager LaBarbera,and eventually supplied Perdue andLowry with gloves 146DECISIONSOF NATIONALLABOR RELATIONS BOARDDrennon told him that the gloves had not yet arrived fromthe Palo Alto office. When Perdue and Lowry turned tothe subject of protective clothing, Drennon called theirattention to the applicable section of the contract, and in-sisted that it was not required under its terms. Accordingto Drennon, either Perdue or Lowry remarked that theyexpected to get everything they were entitled to under thecontract. Drennon assured them that they were receivingeverything that was due them, including an hourly rate of$2.34. Lowry asked why they could not use gloves sup-plied by Firestone to its employees. Drennon told himthat he had taken the matter up with Plant ProtectionChiefMiller,who had taken the position that, sinceFirestone was under contract with ABM for the janitorialwork, Firestone would not permit the Company to useFirestone equipment or' supplies in performing these ser-vices.According to Drennon, when Perdue brought up thesubject of the bulletin board, Drennon told him that theCompany was in the midst of moving its Salinas office,but as soon as that was done, he would furnish the bul-letin board. Meanwhile, he suggested that Perdue use thecardboard which he, Drennon, had prepared with theUnion's name, and had taped to the side of the locker, of-fering him the use of his stapler with which to attachnotices. He instructed Perdue, however, not to use eitherthe Firestone or ABM bulletin board at the plant.16At a subsequent meeting in April, according toDrennon, after discussing complaints on the Banburys,Drennon invited questions. Lowry asked, "What aboutthe gloves?" Drennon said that he had done the best hecould but that he had only been able to get the men rubbergloves.Lowry said that any type of gloves would do.Drennon then brought out the gloves, handed a pair toLowry, and asked him to sign for them. Drennon askedwhether any of the others wanted gloves. They indicatedthat they did not.17Lowry testified that at about 9 o'clock on the Mondaymorning before his discharge, Drennon called him at hishome, and asked whether he had wanted to speak to him.Lowry replied that he had not. According to Lowry,Drennon told him that Foreman Williams had said thatLowry had wanted to talk to him about the gloves. Lowryrepeated that he felt the men should have work gloves.With that, Drennon exclaimed, "What are you trying todo ... cause trouble out here?" Then, Lowry testified,Drennon said, "I'll buy you some damn gloves and youwill sign for them, and if you lose them, you will pay forthem," and hung up. A day or two later, Lowry con-tinued, when he reported with Perdue on their regularshift,Drennon handed Lowry a pair of rubber gloves, re-marking, "Here's your gloves. These are the best I can dofor you," and, "If you burn your hands on hot rubber,that's too bad."'According to Lowry, Drennon said that if the shop steward wantedto post notices on the bulletin board, he could bring them to Drennon, andhe would put them on the company bulletin board if he saw fit to do so, butthat the Union was not to use the company bulletin board Drennontestified that the cardboard, bearing the name of the Union, was put upsometime in April before this meeting There is no allegation in the com-plaint that Respondent committed an unfair labor practice by Drennon'sconduct concerning the bulletin board The evidence was presumably of-fered in support of Perdue's and Lowry's concerted activities.i'Drennon also testified that as the meeting ended, he made a remarkto employee Hernandez about being sure not to report to work with al-cohol on his breath, an allusion to an apparent previous drinking problem,which had apparently been remedied. The incident is mentioned onlyDrennon denied any telephone conversation with Low-ry, testifying that the only time the subject was discussedwas at the shift meeting, and categorically denying the re-marks imputed to him by Lowry. According to Drennon,when he gave Lowry the rubber gloves, he told him thatthey were the best he could get, and said, "If you burnyour hands, you're going to have to run up to the hospitaland get something done about them." 18It is not alleged or contended, nor does the evidencewarrant a finding, that by Drennon's conduct or state-ments in regard to the issues of work gloves, specialclothing, and the bulletin board, discussed in detail above,Respondent has interfered with, restrained, or coercedemployees in the exercise of rights guaranteed in Section7, in violation of Section 8(a)(1), or has engaged in anyother unfair labor practices. The evidence on these mat-ters was presumably introduced, and has been consideredonly, for the purpose of determining whether, by theirparticipation in these events, Perdue and Lowry were en-gaging inprotected concerted activities, and, whether, indischarging these employees, Respondent was motivatedby such participation, rather than by valid and legitimateconsiderations, issues to which we now turn.C. Discrimination in regard to hire and tenureof employment1.Melvin D. PerdueMelvin Perdue was initially employed by Respondentin November 1965, as a member of a waxing crew servic-ing various concerns under contract with Respondent.Early in December 1965, he was assigned to the Firestoneplant, where he worked continuously until his dischargeon May 13. His principal duties consisted of janitorialwork, cleaning the Banbury machines and pits, on thegraveyard shift under Waymom O. Williams, shift super-visor or foreman.19 On April 14, 1966, Perdue becameshop steward.Admittedly, he had never previouslydiscussedgrievanceswithmanagementorfiledgrievances on behalf of any fellow employees.A week or 10 days after he started at the plant, Perdue,a Negro, protested to Drennon (also, incidentally, aNegro), that his foreman (Williams, a Caucasian), was"prejudiced."Drennon did not ask Perdue what hemeant, but denied that the foreman was prejudiced, add-ing, "If there was anyone prejudiced, it was I, becauseIwanted my work done." Perdue retorted, "Well, youdon't know what's going on. I know." Drennon rejoined,"Well, I know what's going on. My foremen have their in-structions to be carried out. I know exactly what is goingon. This is all I want." Perdue then ventured, "Well, Iused to be a supervisor of 1500 men. I can help you."because of the General Counsel's claim of disparate treatment in dealingwith Perdue and Lowry, as contrasted with Hernandez, discussed lateris It may be doubtful that Drennon said this out of solicitude for LowryOn the other hand, even if he made the remark out of pique at Respond-ent's concession, on an issue which he felt Respondent was not requiredto make, the remark was doubtless provoked by Lowry's evident disgrun-tlement at the type of gloves Respondent was furnishing.Lowry had ex-pected gloves with "leather palms" similar to those used by Firestone per-sonnel, and left no doubt that he considered the rubber gloves worthlessBe that as it may, in view of all the circumstances, the remark is insuffi-cient to Justify an inference of hostility or illegal motivationi9Until the last 2 days of his employment, when he worked forForeman Wallace G Wagenbreth (who left Respondent's employ aboutJuly 14, 1966) AMERICAN BLDG. MAINTENANCE CO.147Drennon replied that he did not need any help, and thathe was satisfied "the way things were operating."Under cross-examination, Perdue admitted this con-versation with Drennon, omitting, however, any mentionof his offer to help or of the remark concerning his previ-ous supervisory experience. He also conceded that helater discovered that he had been mistaken in believingthatWilliams was prejudiced, a conclusion borne out, aswill be seen, by Williams' testimony in his behalf.Perdue's subsequent activities have already beendetailed. Perdue wore a union button at the plant, andafter becoming shop steward, distributed union buttons,which were freely available on Drennon's desk.2.Andrew C. LowryAndrew Lowry was employed as a janitor at the planton or about April 28, 1965, and, with Perdue, was ter-minated on May 13, 1966. For a month, he was assignedto cutting weeds near the railroad tracks and fence sur-rounding the plant. He was then assigned to work insidethe plant, and, in about October 1965, began working onthe Banbury machine on the swing shift. After some 4-1/2or 5 months, he was transferred to the graveyard shift, onwhich he remained until his discharge.When the Banbury machines were in operation, Lowryworked on top of the machines, dusting and cleaning,while Perdue worked below, sweeping the area anddisposing of accumulated trash. When the machines werenot in operation, Lowry assisted Perdue in cleaning theBanbury pits, skip hoist, and bucket. Like Perdue, he wasa member of the Union, and wore a union button openlyat the plant. His testimony generally corroborated Per-due's, and his participation with Perdue in the eventswhich took place has already been recounted.3.Events culminating in the dischargesOn May 13, Foreman Wagenbreth notified Perdue thatDrennon wanted to see him and Lowry at the end of theshift.When the men reported to Drennon's desk, he wasnot there. After waiting 10 or 15 minutes, the two menleft to wash and change, deciding to wait for Drennon topass that way, as was his habit. At about 9 o'clock,Drennon appeared with two envelopes and announcedthat he had their termination checks. Perdue askedDrennon why he was being terminated. Drennon saidthat it was for "unsatisfactory work." Lowry retorted that"he knew [god damn] well that he wasn't discharging himfor unsatisfactory work." According to Perdue, when heasked Drennon what he meant by "unsatisfactory work,"Drennon made no reply. The men refused to accept theirchecks until they had consulted the Union. On June 6,Lowry went to the company office and picked up his lastpaycheck. Perdue called for his during the same period.Drennon testified that when he told Lowry he wasbeing terminated for unsatisfactorywork,Lowryshouted, "No, that ain't why you're firing me. You're fir-ing me because I'm bringing pressure on you from theunion " Perdue, who had been at another row of lockerssome 10 yards away, came over, and Drennon also toldhim that he was letting him go for unsatisfactory work.According to Drennon, Lowry broke into "loud profani-ty."Drennon asked him for his key and badge, andLowry said that he was going to get his things from thelocker.Then, according to Drennon, Lowry threw hiskey and badge on the floor, and Perdue followed suit, re-marking, "You haven't heard the last of this, if we haveto go to Washington." Lowry again raised his voice, andengaged in profanity. Drennon called on a Firestonesecurity guard, whom he identified by name, to escort themen from the building.During Lowry's tirade, he snapped at Drennon, "Iknow you like a book." Asked what he meant, Lowrymerely repeated the remark.20Contentions of the Parties; ConclusionsAs is evident from what has already been stated, theGeneral Counsel maintains that Perdue and Lowry weredischarged because of their union or concerted activities.This is based primarily, in the case of Perdue, upon hisactivities in his role as union steward in urging recon-sideration of Bynoe's discharge,21 and demanding a unionbulletin board, and, with regard to both Perdue and Low-ry,on their activities in requiring work gloves andcoveralls for employees working on the Banburys.As is equally apparent, Respondent contends that bothPerdue and Lowry were discharged because of their un-satisfactorywork performance, without regard to anyconsiderations of union or concerted activities.In April and early May, Perdue and Lowry were work-ing on the112 and 113 or final Banburys, Lowrygenerally working on the 113 Banbury. Their duties con-sisted of removing the residue or tailings from the rings onthe machines, emptying waste oil buckets, and, wheneveroperation of the machines was suspended, cleaning the"throat," bucket and skip hoist, as well as keeping thefloor in the area clean. Failure to prevent the tailings fromclogging the rings could result in a break in the lubricatingof oil lines, creating a fire hazzard.As has already been mentioned, Miller, chief of plantprotection, was the Firestone representative responsiblefor the safety of plant operations. Production on the Ban-bury machines was under the general supervision ofFirestone Department Manager Ray. According to Ray,20 This cryptic remark was not explained by Lowry at the time, nor, forthat matter, at the hearing. Although Lowry denied engaging in this vitu-perative exchange, it is evident that there was bad feeling between himand Drennon Both men had servedin the Armed Forces together at FortOrd, California, Lowry as a sergeant, assigned to the post engineers,Drennon,as a training sergeant,firstclass,assigned to companyheadquartersAccording to Drennon, his relations with Lowry had been"unfriendly"since the occasion when he was obliged to discipline him infront of the entire company for "talking in formation " Whatever thedetails of this episode, it is obvious that Lowry was antagonistic toward,ifnot resentful of, Drennon. Lowry had been hired by Earl Cline,Respondent's district manager at the Salinas office,presumably withoutpoor consultation with Drennon11 It should be noted that Perdue did not include Bynoe in his charge,and there is no allegation in the complaint that his discharge was dis-criminatory, despite the fact that Perdue named him in his letter of May20 to Union Representative Gutierrez. Nor, is there any showing thatPerdue pursued the grievance procedure of the union contract with regardto any of these discharges The tone of his letter may account for one ofthe reasons the Union failed to take action on his behalf and those forwhom he purported to be acting That both Gutierrez and Drennon mayhave resented his aspirations for their respective positions,is suggested byan excerpt from Drennon's letter, dated May 23, addressed "To Whom ItMay Concern,"purporting to give the reasons for the discharge of bothmen It reads: "Soon after this Melvin Perdue and Andrew Lowry startedto work together in the Banbury Pit area and I heard Melvin Perude [sic]was runningfor my jobHe said after he got me out,he was going to runfor Union Secretary." 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring April or May, he had "quite a few complaints" re-garding faulty cleaning of the final Banburys, and failureto remove rubber impacted in the rings and gate, and tokeep the skip hoists clean. Ray characterized the condi-tion of these units as "miserable." Ray further com-plained that when he arrived at workmornings,between6:30 and 7:30 a.m., he found nosignof janitors workingat the Banburys. He complained of this to Miller, whoreferred the complaints to Drennon. In addition, Millerhimself testified that on the basis of his owninspection,he observed that the Banbury machines, including theparts and rings, as well as the floor area, were not beingproperly cleaned.At the meeting of the graveyard shift on April 20, Su-pervisorDrennon notified the employees of the com-plaints he had been receiving from Firestone.22 Later thesame month, Drennon called another meeting of thegraveyard shift, in which heagainaired complaints aboutthe maintenance of the Banburys.On May 3, Ray issued a memorandum to Drennoncomplaining of the condition of the Banbury machines.23Next morning, Drennon showed the memorandum toPerdue and Lowry in the locker room as they werepreparing to leave after their shift. Drennon told themthat he had been receiving complaints during the pastweek, and asked them what had been happening at theBanbury, specificallymentioningthe rings, gate, bucket,and the chute. Perdue replied that the Banburys had beenin operation, implying that this had prevented them fromcleaning the machines. Drennon said that he was awareof that, but that he expected them to do as much as theycould while the Banburys were shut down, and instructedthem to notify their foreman of how much they had ac-complished so that he could make a record of it. Perdueagreed to do so, and Drennon left.Early nextmorning, athis desk, Drennon told ForemanWilliams that Perdue and Lowry weregettingRespond-ent into trouble because they were not doing their workon the Banburys. Williams suggested that Drennon talk22This was the meeting, according to Drennon, at which Perdue hadnotified him of his election as shop steward, and raised the subject ofgloves and a union bulletin board23The memorandum readSUBJECTBANBURY CLEANERSThe present Final and Master Batch Banburys have again been al-lowed to deteriorate from a cleaning standpoint. It appears that no ef-fort has been made to insist that these cleaners do the work asrequired.The most serious problem, however, is that they are not keeping thetailings picked up from the gate and rings; this eventually builds upand clogs the rings, breaking the oil lines, which thereby causes fires.A fire now would be almost an impossibility to put out in the presentdeplorable condition of these units.A concentratedprogram must be made andfollowed to put theseunitsback in theimmaculate condition required and then maintained.Quite obviously, the responsibility for insuring that you are kept in-formed of the condition of these units is with the Production Division.We have fallen down here with the expansion program moving as ithas This will not happen againto the two men. He told him that he had already done sotheday before, and shown them Ray's interofficememorandum. Williams said that he and the men weredoing the best they could. Drennon rejoined that "[t]heirbest [wasl not good enough."24Next day, when Drennon, who had been at theRespondent's officein Salinas,returned, he discoveredthat Chief Miller had instructed Foreman Wagenbreth todetail some men to clean the Banburys, and had left wordthat he wanted to see Drennon. Drennon called on Millerlater that morning. Miller asked him why the first shifthad not been doing their job on the Banburys. Drennonventured that he did not know which of the three shiftswas at fault. Miller insisted that it was the first shift, andthat Production Manager Ray had been checking theBanbury area on that shift and could not find any janitorsthere.When Drennon protested that that was impossible,Miller continued, "Now we are paying out extra moneyto get that Banbury cleaned. I want it clean." Drennontestified that he probably took the matter up with Wagen-brethwho assured him that the situation had beenremedied.The same day, due to risk of contamination, thechemists closed down the Banburys for an hour and a halfwhile the skip hoist, bucket, and chute were scraped, andthe tailings removed from the gate. Subsequently,Drennon checked the Banbury area routinely at 7 or 7:30every morning, but found no evidence of any sustained ef-fort to keep the Banburys clean.On May 9, Drennon received another interofficememorandum, this time from Miller, still complaining ofthe condition of the Banburys.25At midnight, the same day, Drennon held anothermeeting of the graveyard shift. Again, Drennon com-plained that "someone was not doing their work in theBanbury," implicating Perdue and Lowry, and said thathe had been receiving complaints. Expressing his displeasure, he admonished the men not to be "standing aroundWe also feel that you should take some interest and make your own.inspection at least once per week./s/JERJE. RAYcc:Mr. L. G Shecklerag14Under these circumstances, as well as those mentioned later, it is im-possible to credit the general denials of these men that they ever receivedcomplaints about their work.21The memo readINTEROFFICE MEMORANDUMTo O. C DRENNON DEPT ABMDATE 5/9/66In Reference ToBanbury Clean-upDuring the week of 5/2/66 to 5/6/66 the cleaning of the Banburymachines has slipped badly-we were just getting by before-this lastweek got us into trouble I expect you to straighten out your peopleand get this job done and done right -I want to go over this matterwith you on Wed 5/1 1/66 to see what you have doneWL Miller Plant/Prot.SignatureDist.or Dept. AMERICAN BLDG. MAINTENANCE CO.149talking to Firestone personnel," an obvious reference toLowry, and told the men to work more and talk less.26On May 11, the day scheduled by Miller in his memoof May 9 for his meeting with Drennon, Miller handedhim another memo. Reiterating that cleaning of the Ban-burys had "gone steadily down in the last 10 to 14 days,"the memo stated that it was imperative that "immediatecorrective action be taken." Otherwise, Miller concluded,Firestone would be required to spend "extra time andmoney," in overtime and additional help to do the workwhich should have been performed on the regular shift.Miller also told Drennon that he, Miller, and Ray wouldbe checking very closely on the condition of the, Ban-burys__Drennon showed each of the written memos toForeman Williams, and complained that Lowry and Per-due were not doing their work properly, that the Com-pany was "in trouble," and would have to make a specialeffort to correct the condition at the Banburys. Drennonsaid that he had already spoken to the men, and had in-structed them to notify Williams whenever the Banburyswere shut down so that they could clean them promptly.Drennon also directed Williams to keep a record of thetime the machines were shut down and the time they wereturned on.Williams testified, however, that Drennon did not showhim any of the written complaints he had received untilafter the two men were discharged. When he did, accord-ing to Williams, he was unable to read them because hewas not wearing his glasses, and Drennon snatched thememos away before he had a chance to do so. Drennon,however, testified that he showed each of the complaintstoWilliams when they were received, and, although Wil-liams was not wearing his glasses at the time, he removedthem from his pocket and read the complaints.Subpenaed as a witness by the General Counsel, Wil-liams, a working foreman and union member, manifesteda strongly partisan attitude in favor of these employees.His attitude and demeanor was vacillating and equivocal,and his testimony frequently self-contradictory.Heacknowledged that he showed Lowry the warning noticeDrennon had left for him on May 5, and that he read it tohim. It seems altogether unlikely, therefore, especially inlight of Firestone's complaints, which Williams admittedDrennon had discussed with him, that Drennon wouldhave postponed showing Williams the interoffice memosfrom Firestone until after the discharge of these em-ployees, and, even then, preventing him from readingthem. Furthermore, at the behest of these employees,Williams volunteered to give a pretrial affidavit (the con-tents of which were not revealed at the hearing), to theBoard agent investigating the case.27More significantly, in evaluating Williams' testimony,itshould be noted that he had aspired to the job ofDrennon's assistant, and was admittedly chagrined whenthe job went to someone else. While the General Counselseeks to make a virtue of Williams' candid admission ofthis fact, the virtue appears to be made of necessity. Dueconsideration has been given to the argument that Wil-liams, a minor supervisory employee, still in Respond-ent's employ (as of the time of the hearing), would not belikely to jeopardize his employment by testifying contraryto the interest of the employer if he were not telling thetruth.Although the argument has some persuasive ap-peal, it is no guarantee of trustworthiness of the witness'testimony, particularly in the face of credible, counter-vailing evidence. In short. Williams' testimony failed toinspire credence.The General Counsel's contention that Perdue andLowry were discharged because of their union or con-certed activities must, therefore, be judged in light of allthe foregoing circumstances. Granting that the activitiesinwhich these men engaged constituted protected con-certed activity, irrespective of the soundness of theirposition, this, in itself, would not ensure them againstdischarge for just cause or legitimate reasons. It is, ofcourse, equally true that valid grounds for discharge willnot absolve the employer from the consequences of dis-crimination if the discharge was actually motivated by apurpose to discourage protected concerted activities, orto interfere with the self-organizational rights of the em-ployees, and the grounds are merely resorted to as a pre-text for eliminating a militant union protagonist. And, ifan employee is discharged. in part, because of his unionor concerted activities, and, in part. because of his short-comings or derelictions. the discharge is, nevertheless.violative of the Act. Finally, if an employee is actuallydischarged or otherwise disciplined for valid and legiti-mate reasons, untainted by motives proscribed by theAct, there is no violation merely because he was engagedin protected concerted activities and "the employer shedsno tears at his loss."28 Once again, then, we are con-fronted with the ever perplexing question of what actuallymotivated the employer in discharging the employees.for, as Respondent properly argues. there is nothing in theAct which interferes with the normal exercise of the rightof an employer to discharge an employee for cause, or, in-deed, for no reason whatever, provided only that he is notmotivated by considerations proscribed by the Act.In addition to Respondent's primary contention that26Carsbia Anderson, an ABM employee who workedin the tuber area(a foreman on the graveyard shift at the time of the hearing), in the generalvicinity of Perdue and Lowry, also testified that he observed both men en-gaging in idle conversation with Firestone employees On May 5, severaldays before this graveyard shift meeting, after Miller had complained toDrennon that Lowry had been talking to Firestone employees when heshould have been working, Drennon left a note for Lowry, throughForeman Williams,in one of the drawers of Drennon's desk,in which in-structionswereleft for foremen Referring to a posted notice, dated June18, 1965, the note warned Lowry that he had been observed making con-versation with a Firestone employee about"coming to work for them"and other topics, and cautioned him that unless he desisted from such con-duct, he would risk discharge the next time it happened. The note statedthat it merely constituted a warning, and that Lowry could see Drennonabout it if he desired. There is no evidence that Lowry took advantage ofthis offer27Respondent moved to strike the witness' testimony on the groundthat the affidavit was taken in disregard of notice by Respondent's counselto the Regional Office that none of Respondent'smanagement representa-tives were to be interviewed, except by prearrangement with its counselSince it is evident that Williams, at the request of these employees,volun-teered to give an affidavit,and accompanied these men to Salinas to meetwith the Board agent for that purpose,itdoes not appear that there hasbeen any breach of ethics respecting any informal understanding that mayhave been reached by the parties.In any event,whatever disagreementmay exist between Respondent's counsel and the Regional Office as to thenature of their understanding,there is no basis for striking the testimonyon the stated ground Any complaint for alleged breach of ethics in this re-gard is more properly one for administrative consideration.The motionwas, therefore,denied.28 See, e.g.,Electra Controls, inc.,161 NLRB 307, citing NL.R.B vPark Edge Sheridan Meats, Inc.,341 F.2d 725, 728 (C.A. 2), and casescited.308-926 0-70-11 150DECISIONSOF NATIONALLABOR RELATIONS BOARDPerdue and Lowry were discharged for unsatisfactorywork of such an aggravated nature as to jeopardize itscontractwithFirestone.Respondent advanced asgrounds for its dissatisfaction with these employees. par-ticularly Lowry, their proclivity for engaging Firestoneemployees in idle conversation during working time.Also, in the case of Lowry, Respondent contends that hispresence created trouble almost from the date of hisoriginal hire in April 1965. On his initial job, cuttingweeds, he was observed by Foreman Salvador Roselisitting down and smoking with three fellow employeeswhen he should have been working. Lowry was notdisciplined on this occasion but merely instructed withthe other men to resume their work. About a month laterDrennon was obliged to instruct Roseli to admonishLowry for "leaning on his broom" instead of working. Onanother occasion, at some unspecified date, Assistant Su-pervisor Ordaz observed Lowry leaning on a mop andreprimanded him for it. Again, in April 1966, while em-ployee Ellison Sory was performing janitorial work in thecafeteria. Lowry interfered with his work by badgeringhim about failing to attend a union meeting. Sory reportedthe incident to Drennon, who reproached Lowry.Itwillbe recalled that the May 5 warning whichDrennon issued Lowry for engaging Firestone employeesin conversation, directed his attention to the companyrules of June 18, 1965, posted in the plant.29Additionally, Respondent had promulgated rules earli-er,which had been posted, at least, since March 1965.The rules, accompanied by an explanatory letter settingforth "Company Working Policies." consisted of 16rules, introduced by the statement, "Violation of any ofthe following Rules may result in discharge."30 Regardingthe complaint that Lowry engaged in unnecessary con-versationwith Firestone employees. Respondent ap-parently relies on rule 10: Gambling, Soliciting or Sellingon Company Property or Time. The specific offense.Respondent contends, was "Soliciting." There is, how-ever. no evidence, apart from the incident involving em-ployee Sory, that Lowry had engaged in soliciting in theconventional sense while he talked to Firestone em-ployees. Rather, the evidence indicates that Lowry wasgiven to recounting his experiences in the Armed Forcesand apparent efforts to obtain employment withFirestone. The General Counsel contends, however, thattheMay 5 notice to Lowry expressly stated that it wasonly a warning, and there is no showing that Lowry per-sisted in this conduct. Since, the argument continues,Drennon decided to terminate Perdue and Lowry the fol-lowing day, May 6. Lowry's idle talk to Firestone em-'"The rule in question reads18 June 1965It has been observed that too much conversation is being carried onbetween A B M. employees and Firestone employees This practicewill STOP Anyone caught violating this warning will be terminatedon the spot. [Emphasis supplied ]40The letter, which together with the rules was posted on company bul-letin boards, read, in part4.Violation of anyone of these rules will call for some form ofdisciplinary action against the offending employee In some cases theresulting action may be either verbal or written warning In more seri-ous cases, violation may result in termination.ployees could scarcely have been a factor in hisdischarge. The point may be well taken. However, sinceit is obvious that Respondent has relied primarily asgrounds for discharge upon the unsatisfactory work per-formance of these employees, this argument avails himnothing. Nor, does the contention that other employeeswho engaged in conversation, unrelated to their work.with Firestone employees and were reported by theirforeman to Drennon were not disciplined.As to their derelictions in regard to the Banburys, theGeneral Counsel denies that Perdue and Lowry wereresponsible for the accumulation of tailings during the daywhen the machines were in operation for entire shift. Ac-cording to Department Manager Ray, however, tailingsand other residue can be removed from the rings and gateeven while the machines are in operation. Although thefinalBanburys are generally operated from 2-1/2 to 3hours on the graveyard shift, according to Drennon. Per-due and Lowry had at least 4 hours in which to clean thebearings, skip hoist, bucket, and pit. Obviously, operationof the Banburys did not interfere with cleaning the sur-rounding floor area. Moreover, according to Hollis No-land, a witness for the General Counsel, two men couldclean two Banburys in an 8-hour shift if the Banburys arenot in operation. It would. therefore, appear that Perdueand Lowry could have cleaned the Banburys during their8-hour shift when the machines were not operating. Ac-cording to Ray, the skip hoist could be cleaned in abouta half hour; the pit in 15 or 20 minutes. depending on thelength of time the Banburys had been in operation. Tomake the pit "spotless" would require at least 8 hours,but Firestone did not require or expect the pit to be keptin immaculate condition while the Banburys wererunning.The General Counsel, however, contends that undernormal operation tailings accumulated on the gate in 20minutes. Furthermore, he alludes to Foreman Wagen-breth's testimony that Ray and Drennon complainedabout accumulation of tailings on the gate with regard toall shifts.According to Clark. a janitor on the day shiftand a witness for Respondent, although the Banburyswere generally in "pretty fair condition" when he cameon his shift following Perdue and Lowry. on at least 3 or4 mornings in April and May the Banburys were notclean. The General Counsel argues, however, that Per-due and Lowry were not alone at fault in failing to keepthe Banburys clean and free from clogging.The General Counsel also attempts to capitalize on thefactthat,despiteDrennon's concern over Ray's5.Since there is no mechanical formula for establishing disciplinaryaction, the following four important factors will be considered -a)Seriousness of the offense;b)Employee's past record,c)Circumstances surrounding this particular case,d)Company past practive [sic] insimilar cases6 .. Discharge will be resorted to only in two situationsa)Where the violation is a major offense of such a serious na-ture as to make any other form of discipline inadvisable For ex-ampleb)Repeated minor violations of rules despite proper warnings. AMERICAN BLDG. MAINTENANCE CO.memorandum of May 3, which presumably promptedDrennon's decision to discharge the two men, in his"warning" note to Lowry on May 5. reproving him fortalking to Firestone employees. Drennon makes no men-tion of Firestone's dissatisfaction with the cleaning of theBanburys serious enough to have mentioned it in his noteto Lowry, but testified that he failed to do so becausethings were happening so fast and, moreover, because hedid not want to confuse Lowry by putting "too much in-formation" in the note. While this explanation is not tooconvincing, this evidence is not sufficient to diminish theweight of Drennon's overall testimony. It may be notedthatDrennon testified that in his daily instruction sheetto Foreman Williams on May 4, he directed that "moreemphasis [be] put on the rings, tailings." and that hewanted more work done on the Banburys. although he didnot include this in his written instructions.TheGeneralCounsel also contends that sinceDrennon decided to terminate Perdue and Lowry on May6, evidence of unsatisfactory work during the followingweek is entitled to no weight. The point is not well taken.The men were unaware of Drennon's decision at thattime and the evidence of their continuing unsatisfactorywork reinforced Drennon's earlier decision.Itwill,moreover, be recalled that Miller's two interof-ficememorandums to Drennon, dated May 9 and 1 I ,were prompted by his own inspection of the Banburys, aswell as reports he had received from Ray. In the May 11memorandum. Miller laid the fault for the improper main-tenance of the machines to the graveyard shift. The fact,as the General Counsel contends, that Drennon failed tomention to Miller, when he conferred with him on thosedates about the condition of the Banburys, that he had al-ready decided to discharge Perdue and Lowry (despitethe fact that Miller had purportedly threatened to cancelthe janitorial contract with Respondent), is not of suffi-cient significance to establish that Drennon did not regardPerdue and Lowry responsible for the unsatisfactorymaintenance of the Banburys.The testimony of James F. Woods, a millwright andwitness for the General Counsel, formerly employed bya construction company which serviced the Banburys.has not been overlooked. His job entailed repairing andlubricating the machines, and he testified that. on occa-sions when he worked with Perdue and Lowry, they werealways cleaning the machines. According to him, the onlytime he observed these men leaving the machines wasduring recess and lunch periods. Assuming. as theGeneral Counsel contends, that Woods was a wholly im-partial witness, the record fails to establish the frequencywith which Woods was present while Perdue and Lowrywere cleaning the machines or the length of time he hadan opportunity to observe them. This evidence is. there-fore,wholly insufficient to overcome the more positiveevidence regarding the dereliction of these employees.The contention that the failure to issue these em-ployees a written warning was contrary to Respondent'snormal personnel practice is not persuasive. Despiteevidence of two instances of written warnings to em-ployees, one on April 4 and another on April 7. it isevident that the company rules, which have already been31See footnote 26.32The interoffice memorandum, dated June 15, addressed to Drennon,on the subject matter of Banbury machines 27, 112, and 113 reads as fol-lows.151mentioned, contained no such requirement. Moreover, ashas already been pointed out, the notice accompanyingthe rules clearly states that disciplinary action for viola-tion of the rules could be by oral or written warning, andultimately result in termination. The record furtherestablishes that Respondent has terminated other em-ployees, notably Dudley Bynoe, on whose behalf Perduehad tried to intercede, on April 27, and at least two otheremployees. one late in January and the other early inApril, without prior written warning.Moreover, as Drennon testified, complaints from Fire-stone were being received so frequently that he scarcelyhad time to issue Perdue and Lowry written warn-ings, although it is clear he had given them severaloral warnings about the condition of the Banburys. Thewarning with regard to his talking to Firestone employeeshas already been mentioned.31The General Counsel also contends that the problemof maintaining the Banburys free from accumulations ofresidue and tailings was attributable, at least in part, to in-creased production in April, when the Banburys were inalmost constant operation. Department Manager Ray ad-mitted, on cross-examination, that " . . . problems beganwhen we started operating more consistently on the firstshift."Since, however, cleaning of the Banburys waspossible even while machines were in operation, thiswould not be sufficient to relieve Perdue and Lowry ofthe responsibility for keeping the machines free of accu-mulations of rubber residue and tailings. Moreover, sincethe machines were shut down for about 4 hours during thegraveyard shift, Perdue and Lowry should have had suffi-cient opportunity to clean the machines and the appur-tenances. as well as the pit. in this interval. It should alsobe noted that on about May 3. after Ray had complainedabout the condition of the Banburys. Plant ProtectionChiefMiller found it necessary to instruct ForemanWagenbreth to detail some men to correct the condition.It is also significant that since the discharge of Perdueand Lowry. the janitorial work on the machines improvedconsiderably,-had "never been better," prompting amemorandum of commendation fromMillertoDrennon.32 The General Counsel attempts to dismissthis by referring to the pretrial affidavit given by Miller toa Board agent 3 weeks later. In this affidavit, given onJuly 5 (not offered in evidence), Miller is quoted as sayingthat there had been "periodic complaints" about thecleaning of the Banburys, though he could not fix the dateor time of the complaints, or pinpoint the shift aboutwhich the complaints were made. Since it does not appearwhether, at the time he gave this affidavit, Miller had ac-cess to his records, this apparent discrepancy is not suffi-cient to overcome the weight of his otherwise credibletestimony, including the memorandums introduced inevidence.Finally, in an effort to establish the pretextuous natureof the discharges, the General Counsel relies on the al-leged disparate treatment of these employees in contrastto the treatment allegedly accorded employee Herrera.This relates to an apparent drinking problem Drennonhad experienced with Herrera, which had been resolvedsatisfactorily.Herrera remained in Respondent's employIt has been noticed by the department supervision and the chemistthat the Banbury cleaning has shown a marked improvement,mostlyon the 1st shift.We are having less product contamination on allshiftsPlease pass on a pat on the back to your people and keep up theimprovement on thejob 152DECISIONSOF NATIONALLABOR RELATIONS BOARDuntil sometime in June, when he was discharged becauseof garnishment of his wages. Neither this incident, nor thefact that Perdue and Lowry were not issued warningnotices, as had been done in a few isolated cases, despitethe fact that Respondent maintained a printed form forthis purpose, is sufficient to establish any disparity oftreatment.Itmay be oberved that the recordsuggests an un-dercurrent of personal antagonism and resentment byPerdue and Lowry toward Drennon. and that Drennonreciprocated these feelings. Undoubtedly. Drennon didnot take kindly to Perdue's officious attitude almost fromthe inception of his employment, and his militant, if not.defiant and belligerent attitude afterward, especially sincehis designation as union steward. Thus, Perdue's "offer"toDrennon of the benefit of his alleged previous super-visory experience, when, according to Perdue, he hadcharge of some 1,500 men. Drennon's reaction to this ismanifested in his letter of May 23, purporting to give hisreasons for Perdue's termination.33 This could also ex-plain the Union's apparent unwillingness to process Per-due's grievance.As to Lowry, his encounter with Drennon while in thearmed services provided ample basis for mutual an-tagonism.Drennon's denial that any of these factorsplayed a part in his decision to discharge these men, doesnot do him credit.It isnot improbable that subcon-sciously, or otherwise, these considerations influencedhis decision.His reluctance to admit this may be un-derstandably human, and considering the frailties ofhuman behavior, this is not sufficient to affect his overallcredibility.Granted, however, that Drennon was, in fact,motivated, in whole or in part, by the mutual antagonismwhich may have existed between him and these men, thismotivationwould negate the conclusion that hedischarged these men because of their protected con-certed activities.As final proof of Respondent's discriminatory motiva-tion. the General Counsel relies on the testimony of Wil-liams, the working foreman, that on three different occa-sions, within a period of some 10 days. Drennon charac-terized Perdue and Lowry as "troublemakers." The firstof these occasions, according to Williams. occurred soonafter the shift meeting during which Perdue and Lowrybroached the matter of work gloves and protectiveclothing, as well as the union bulletin board. The second,several days later, when the remark was allegedly re-peated; and, the last in a conversation shortly after theirdischarge, when Drennon allegedly told Williams that hehad rid himself of "those two troublemakers." These re-marks, the General Counsel contends. occurring, as theydid. soon after the men had engaged in protected con-certed activities, lead irresistibly to the conclusion thatDrennon was motivated by a purpose to discourage em-ployees from engaging in protected concerted activities.if not from maintaining their membership in a labor or-ganization. Alternatively, the General Counsel contendsthat,even if the record does not establish that thedischarges were motivated by union or concerted activi-tiesof the two employees. Respondent's action indischarging these men was violative of Section 8(a)(1) ofthe Act because the discharges were provoked by the em-ployees' concerted activities. and, thus, interfered with.restrained, or coerced employees in the exercise of rightsguaranteed in Section 7. Such a conclusion, however.presupposes a finding that the discharges were imposedin retaliation for the concerted activities in which the em-ployees were engaging. Moreover, it requires a findingthat Drennon actually made the statements to which Wil-liams testified.The General Counsel has apparently disregarded, oroverlooked, Drennon's testimony that on May 5, the dayafter he showed Perdue and Lowry Ray's written com-plaint about the condition of the Banburys, Drennon toldWilliams that the two men were getting Respondent intotrouble with Firestone because they were not doing theirwork. This was the occasion on which Williams askedDrennon to talk to the two men, and Drennon replied thathe had already done so, and had shown them Ray's writ-ten complaint. Also, in Miller's memorandum of May 1to Drennon, as well as in their conversation regarding thiscomplaint. Miller stated that "this last week got us intotrouble."Drennon admitted, therefore, telling Williamsthat Perdue and Lowry had been causing trouble.Moreover, there is undisputed testimony that on April27, and before the firstmeeting ofthe graveyard shift,Respondent's Division Manager LaBarbera telephonedSecretary-Treasurer Gutierrez of the Union. During thisconversation. LaBarbera told Gutierrez that the Com-pany was having trouble with Perdue and Lowry whosework performance was unsatisfactory, and that he mightbe obliged to take corrective action. Gutierrez askedLaBarbera to "do the right thing." -give them a properwarning, and to try to straighten them out. LaBarberareplied that this had already been done but that the menwere not doing a good job.Against this background, it is altogether plausible to as-sume that Drennon had expressed his concern to Wil-liams that the two men were causing trouble for the Com-pany. It did not require any great stretch of the imagina-tion for Williams to transmute Drennon's remarks intothe term "troublemaker." Significantly, Williams testifiedthat Drennon did not elaborate on this remark, and Wil-liams himself did not pursue the matter.It is also noted, that at a meeting on May 10, 3 days be-fore the discharges, LaBarbera told the union representa-tive of the Respondent's trouble at Firestone. to which hehad referred in his earlier phone call, and particularly sin-gled out for mention Bynoe, who had already been ter-minated, and Perdue and Lowry. LaBarbera testified.without contradiction, that he told Gutierrez that "thecustomer was getting real unhappy and putting the pres-sure on Mr. Drennon." and that something would have tobe done. When Gutierrez asked why the men could not betransferred to other jobs, LaBarbera told him that he hadno other place for them, adding that there was no point intransferring a man who is not performing his job properly.When all this has been said, it must still be borne inmind that the burden is upon the General Counsel toestablish by a preponderance of the credible evidencethat,in discharging these employees. Respondent wasprompted by considerations proscribed by the Act ratherthan by valid and legitimate reasons. Correlatively, thereis no duty on the part of Respondent to prove that the em-ployees were discharged for unsatisfactory work, or otherjust cause,although it must be said that Respondent hasgone a long way in substantiating the legitimacy of itsposition.It is noteworthy that at the meeting between Respond-ent and the union representatives on May 10, although33 See footnote 21 AMERICAN BLDG.MAINTENANCE CO.153Gutierrez admitted in response to a statement by LaBar-bera that,under its contract with the Union,Respondentwas not required to furnish gloves, boots. coveralls, orother protective clothing to its employees at the Firestoneplant.LaBarbera said that on Drennon's recommenda-tion Respondent had agreed to supply gloves and bootsto the men working on the Banburys,adding thatDrennon had already furnished them with gloves on May8.In addition,at the same meeting, when the Unionrequested premium pay for the men working in the Ban-bury pit, while again pointing out that this was not pro-vided for in the contract,LaBarbera told Gutierrez thatDrennon had raised the question during the past summer,and that,despite the fact that it was under no obligationto do so,Respondent had decided to grant-these men a10-cent-an-hourpremium,effectiveJuly 1.albeitRespondent could not expect reimbursement for theseadditional wages from Firestone.On July 1, Respondentfulfilled its promise. To suggest that Respondent madethese concessions as a means of alienating its employeesfrom their bargaining agent or as a means of discouragingor dissuading employees from engaging in concerted ac-tivities would be the height of cynicism.Viewed against the amicable collective-bargaining rela-tions between Respondent and the Union;the existenceof a bona fide collective-bargaining agreement;Respond-ent's willingness to provide the Banbury employees withworking gloves, despite the questionable provisions in thecontract; Respondent's concession in issuing some typeof work gloves on May 8, and its agreement at a meetingbetween LaBarbera and Gutierrez on May 10 to furnishgloves and boots to the men working on the Banburys; itsvoluntary grant at the same meeting of a 10-cent-an-hourpremium. effective July 1, to the Banbury workers, forwhich it could not claim reimbursement from Firestone,and despite the fact that it could have insisted upon itsrights under the union contract;and finally,in light of theabsence of any union animus or hostility toward theUnion, a conclusion that Respondent discharged Perdueand Lowry because of their protected concerted activitiesrather than because of their unsatisfactory work per-formance is unwarranted by this record.34On the basis of the foregoing,and upon the entirerecord, it is hereby found that the General Counsel hasnot sustained his burden of proof in establishing that Per-due or Lowry were discharged because of their protectedconcerted activities,or that, by discharging these men, orby any of the other conduct in which it engaged, Re-spondent has interfered with,restrained,or coercedemployees in the exercise of rights guaranteed in Section7 of the Act.Accordingly,itwill be recommended that the com-plaint be dismissed in its entirety.CONCLUSIONS OF LAW1.Respondent,AmericanBuildingMaintenanceCompany of California is, and at all times mentionedherein has been, an employer engaged in commerce andin operations affecting commerce within the meaning ofSection 2(2) and2(6) of the Act.2.BuildingServiceEmployeesUnion,Local 77,AFL-CIO,,is,and at all times mentioned herein hasbeen,a labor organization within the meaning of Section2(5) of the Act.3.Respondent has not engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) or (3) of theAct.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,itishereby recommended that the complaint in thismatter be dismissed in its entirety.34Although, as has been noted,the collective-bargaining agreementprovided a grievance procedure,no finding is based upon the failure of thedischarged employees to exhaust their remedies in the grievanceprocedure.It is not wholly clear whether formal grievances were everfiled by these employees with the Union,although Perdue's letter toGutierrez of May 29 seems to suggest that Perdue,at least, initiated thisprocedure It might be inferred from the fact that the charge in thisproceeding was filed by Perdue, as an individual, on behalf of himself andLowry, that the Union apparently declined to do so.Again, as in the caseof Drennon,there is an undercurrent of hostility between Perdue, andpossibly Lowry,toward Gutierrez, who may have felt his own positionwith the Unionimperiled by Perdue's aggressive conduct. This may ac-count for the Union's failure to prosecute the grievances or file a charge inthis proceeding The abrasive tone of Perdue's letter to Gutierrez,quotedearlier,was scarcely calculated to enlist the Union's support In anyevent, none of these factors has been relied on in arriving at the conclu-sions in this matter